   Case: 1:20-cv-00227-SNLJ Doc. #: 4 Filed: 04/28/21 Page: 1 of 7 PageID #: 28




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                SOUTHEASTERN DIVISION

CAROL D. WHEATLEY,                                 ,)
                                                    )
                Plaintiff,                          )
                                                    )
        V.                                          )           No. 1 :20-CV-227-SNLJ
                                                    )
LILLY BEASLEY,                                      )
                                                    )
                Defendant.                          )

                                 MEMORANDUM AND ORDER

        This matter is before the Court on self-represented plaintiff Carol D. Wheatley's request

for leave to commence this action without payment of the required filing fee. See 28 U.S.C.

§ 1915(a). Upon consideration of the financial information provided with the request, the Court

finds that the plaintiff is financially unable to pay any portion of the filing fee. Therefore, plaintiff

will be granted leave to proceed without payment of the filing fee.            After initial review of

plaintiffs complaint pursuant to 28 U.S.C. § 1915(e), however, the Court will dismiss without

prejudice plaintiffs complaint for failure to state a claim for racial discrimination in violation of

the Fair Housing Act.

                                           Legal Standard

       Under 28 U.S.C. § 1915(e)(2), the Court is required to dismiss a complaint filed without

payment of the filing fee if it is frivolous, malicious, or fails to state a claim upon which relief may

be granted. An action is frivolous if it "lacks an arguable basis in either law or fact." Neitzke v.

Williams, 490 U.S. 319, 328 (1989). An action fails to state a claim upon which relief may be

granted if it does not plead "enough facts to state a claim to relief that is plausible on its face."

Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007).
  Case: 1:20-cv-00227-SNLJ Doc. #: 4 Filed: 04/28/21 Page: 2 of 7 PageID #: 29




       "A claim has facial plausibility when the plaintiff pleads factual content that allows the

court to draw the reasonable inference that the defendant is liable for the misconduct alleged."

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). Dete1mining whether a complaint states a plausible

claim for relief is a context-specific task that requires the reviewing court to draw upon judicial

experience and common sense. Id. at 679. The court must assume the veracity of well-pleaded

facts, but need not accept as true "[t]hreadbare recitals of the elements of a cause of action,

supported by mere conclusory statements." Id. at 678 (citing Twombly, 550 U.S. at 555).

       This Court must liberally construe complaints filed by laypeople. Estelle v. Gamble, 429

U.S. 97, 106 (1976). This means that "if the essence of an allegation is discernible," the court

should "construe the complaint in a way that permits the layperson's claim to be considered within

the proper legal framework." Solomon v. Petray, 795 F.3d 777, 787 (8th Cir. 2015) (quoting

Stone v. Harry, 364 F.3d 912,914 (8th Cir. 2004)). However, even prose complaints must allege

facts which, if true, state a claim for relief as a matter oflaw. Martin v. Aubuchon, 623 F.2d 1282,

1286 (8th Cir. 1980). Federal courts are not required to assume facts that are not alleged, Stone,

364 F.3d at 914-15, nor are they required to interpret procedural rules so as to excuse mistakes by

those who proceed without counsel. See McNeil v. United States, 508 U.S. 106, 113 (1993).

                                            Complaint

       Plaintiff, a 49-year-old white woman, alleges that she suffered damages as a result of the

defendant discriminating against her in violation of the Fair Housing Act, 42 U.S.C. §§ 3601, et

seq. ("FHA").    Plaintiff alleges she resides at 25 Conn Street, East Prairie, Missouri 63845.

Plaintiff alleges the property is owned by John Sollenberger Properties and that defendant Lilly

Beasley is employed as the property manager.


                                                -2-
   Case: 1:20-cv-00227-SNLJ Doc. #: 4 Filed: 04/28/21 Page: 3 of 7 PageID #: 30




          In May 2019, plaintiff filed a charge with the U.S. Department of Housing and Urban

Development, alleging discrimination on the basis of disability and race in violation of the FHA.

On September 21, 2020, the U.S. Department of Housing and Urban Development dismissed

plaintiff's case, determining that "no reasonable cause exists to believe that a discriminatory

housing practice has occurred." See ECF 1-1 at 5-15.

          Plaintiff filed this civil action on October 28, 2020 against defendant Lilly Beasley. In

her complaint, plaintiff states that she was a victim of a "hate crime:" She states that on April 24,

2019, defendant Beasley told her to "take my white ass back across the street to my apartment or

[defendant] has got something that will take care of me with something other than [defendant's]

hands."     Plaintiff also admits that she would not accommodate maintenance staff into her

apartment to treat black mold.

          In her complaint, plaintiff lists as a bullet-point that her property lease was not renewed on

January 31, 2020, but she does not allege this failure to renew her lease had anything to do with

the alleged discriminatory conduct ofdefendant Beasley. Presumably this decision was made by

the property owner Eagles Landing Properties, L.P. or the property's management company

Sollenberger Properties LLC. Assuming defendant Beasley had sole authority to deny plaintiff's

lease renewal, plaintiff does not state that this failure to renew the lease was caused by the alleged

racial discrimination.

          In a supplement to her complaint dated April 15, 2021, plaintiff states that she has been

served two eviction notices within the past five months. For relief, plaintiff seeks a new home

with utilities paid for one year, punitive damages, and $500,000 in compensatory damages for

emotional distress, anxiety, PTSD, and depression.


                                                   -3-
    Case: 1:20-cv-00227-SNLJ Doc. #: 4 Filed: 04/28/21 Page: 4 of 7 PageID #: 31




                                              Discussion

        Under the FHA, it is unlawful to "discriminate against any person in. the terms, conditions,

or privileges of sale or rental of a dwelling, or in the provision of services or facilities in connection

therewith, because of race, color, religion, sex, familial status, or national origin." 42 U.S.C. §

3604(b). Disparate treatment claims under the FHA are tested under the same framework as Title

VII disparate treatment claims. See Gallagher v. Magner, 619 F.3d 823, 831 (8th Cir. 2010).

The standard is whether the defendant treated the plaintiff less favorably than others based on her

race, color, religion, sex, or national origin. Id.      Plaintiff may allege either direct or indirect

evidence showing a link between the alleged discriminatory animus and the discriminatory action.

Direct evidence is evidence "showing a specific link between the alleged discrimjnatory animus

and the challenged action." Id. at 831. "Direct evidence does not include stray remarks in the

workplace, statements by nondecisionrnakers, or statements by decisionrnakers unrelated to the

decisional process itself." Id. (quoting Twymon v. Wells Fargo & Co., 462 F.3d 925, 933 (8th

Cir. 2006)).

        Plaintiff alleges a "hate crime," which the Court will construe as an allegation of racial

discrimination based on a remark by the property manager, Lilly Beasley. In her complaint,

plaintiff alleges that on April 24, 2019, Beasley told her to "take my white ass back across the

street to my apartment or she's got something that will take care of me with something other than

her hands." Based on the report of the HUD investigation attached to the complaint, however,

plaintiff describes this incident differently. 1 In the HUD investigation report, plaintiff states that



1
  Plaintiff attached to her complaint the HUD investigation report. See ECF No. 1-1 at 5. Under
Federal Rule of Civil Procedure 10(c), the Court will construe this exhibit as part of the pleading
for all purposes.
                                                   -4-
   Case: 1:20-cv-00227-SNLJ Doc. #: 4 Filed: 04/28/21 Page: 5 of 7 PageID #: 32




on May 1, 2019, defendant Beasley woke her up by banging on her door asking plaintiff to sign a

lease violation notice because plaintiffs utilities had been disconnected. Plaintiff also stated

defendant attempted to enter plaintiffs apartment to search for mold. Plaintiff said she asked

defendant to come back later. Later that same day, plaintiff went to defendant's office and

requested her utility allowance, and at this point plaintiff states defendant told her to "take [her]

white ass back across the street." See ECF No. 1-1 at 7.

       Liberally construed, plaintiffs complaint alleges that an employee of the property

management company made a stray discriminatory remark in April or May of 2019, and that

plaintiffs lease was not renewed on January 31, 2020.          Plaintiff does not allege any facts,

however, to establish that defendant Beasley's discriminatory remark was linked to any

discriminatory conduct. She does not allege any link between the stray statement of Beasley and

the management company's decision not to renew plaintiffs lease on January 31, 2020. See

Gallagher, 619 F.3d at 831-32. In fact, based on the HUD report attached to the complaint, it is

likely that plaintiffs lease was not renewed because she forbid maintenance staff and pest control

entry into her apartment, which violated a provision of her lease. Nor does plaintiff allege that

Beasley was a decisionmaker. Id.

       A claim of racial discrimination under the FHA must be supported by more than an

allegation of harm and membership in a protected class to survive initial review. See Iqbal, 556

U.S. at 667-670, 680-682 (2009). Plaintiffs allegations do not rise to the level of a claim of

discrimination under the FHA. Although plaintiff reasonably may have found Beasley's remarks

offensive, isolated or stray racially-related remarks are not normally treated as evidence of

discrimination, especially when they are not tied to management policy or any discriminatory


                                                 -5-
    Case: 1:20-cv-00227-SNLJ Doc. #: 4 Filed: 04/28/21 Page: 6 of 7 PageID #: 33




impact. See Gallagher, 619 F.3d at 832 ("Appellants cite many statements that purportedly show

the 'discriminatory attitude' of Housing Code enforcement in the City.          Nearly all of these

statements are not direct evidence of racial discrimination because they have little or no connection

to [the decisionmaker's] policy or action."); see also Ellis v. City of Minneapolis, 860 F.3d 1106,

1112 (8th Cir. 2017) ("A plaintiff who fails to allege facts at the pleading stage ... demonstrating

a causal connection [between a policy and a disparity] cannot make out a prima facie case of

disparate impact.") (quoting Tex. Dep 't ofHousing Cmty. Affairs v. Inclusive Communities Project,

Inc., 135 S. Ct 2507, 2523 (2015)).        Plaintiff's allegations fail to state a claim for racial

discrimination under the FHA. She has not alleged any factual information showing that she was

treated differently due to her race. 2

        As a result, liberally construing plaintiffs complaint, her FHA discrimination allegations

against defendant Lilly Beasley fail to state a claim upon which relief can be granted. The Court

will dismiss her claims without prejudice under 28 U.S.C. § 1915(e)(2)(B).

        Accordingly,

        IT IS HEREBY ORDERED that plaintiffs request to file this action without payment of

the filing fee is GRANTED. [ECF No. 2]

        IT IS FURTHER ORDERED that plaintiffs complaint against defendant Lilly Beasley

is DISMISSED without prejudice.




2
  In her complaint, plaintiff does not allege she was discriminated against based on disability. She
states only that "I receive in home care by oxygen." Because she does not allege any
discrimination based on disability, the Court will not address this issue.
                                                  -6-
  Case: 1:20-cv-00227-SNLJ Doc. #: 4 Filed: 04/28/21 Page: 7 of 7 PageID #: 34




       An Order of Dismissal will accompany this Memorandum and Order.

Dated this   i:i!li day of April, 2021.

                                          STEPHEN N. LIMBAU ~
                                          SENIOR UNITED STATES DISTRICT JUDGE




                                           -7-:
